Title: To Thomas Jefferson from William Shippen, 5 December 1787
From: Shippen, William
To: Jefferson, Thomas


Philadelphia, 5 Dec. 1787. Introduces his son and asks TJ’s “protection and friendship,” knowing that TJ “will receive him affectionately” and that “no person in France can be of so much use to him”; has “directed him to continue in France four months,” and to take TJ’s “advice on the mode of his spending his time there to the greatest advantage and with the most Œconomy. Improvement more than pleasure is his object. He will necessarily blend them. I am misinformed if he has not spent eighteen months in England to great advantage. When you become acquainted with him, a Letter from your Excellency will be esteemed a great honor and the highest gratification.” Refers TJ to his son for “news and politics of this country.”
